Exhibit 10.5
jetEngineTM Software License Agreement
 
This jetEngineTM Software License Agreement ("Agreement"), effective as of June
7'h, 2007, ("Effective Date"), is made by and between Airline Intelligence
Systems Inc. ("AISystems"), a Delaware corporation having an office at 4122
Factorie Blvd. SE, Suite 310, Bellevue, Washington 98006 USA, and Aerovias De
Mexico, S.A. DB CV ("Licensee"), a Mexican corporation having an office at Paseo
de la Reforma No. 445, Col. Cuahtemoc 06500, Mexico, D.F ,(individually, a
"Party," and collectively, the "Parties"). If no date is provided above, then
the Effective Date of this Agreement shall be the date on which it is fully
signed by the Parties.
 
In consideration of the rights and obligations set forth in this Agreement, and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the Parties agree as follows:
 
1. DEFINITIONS
 
The following terms, and derivatives thereof, shall have the following meanings
for the purposes of this Agreement.
 
1.1
 "Acceptance" means Licensee's acceptance of a Licensed Software module pursuant
to Section 43(e).

 
 
1.2
 "Affiliate" of a party means a corporation or other legal entity (a) controlled
by the party, (b) controlling the party, or (c) controlled by the corporation or
legal entity that controls the party, For the purposes of this paragraph, to
"control" a corporation or an entity means to own or control, either directly or
indirectly such as by intermediary entities, (1) more than 50% of the shares or
other securities entitled to vote for election of directors (or other managing
authority) of the corporation or entity; or (2) if the corporation or entity
does not have outstanding shares or securities as may be the case in a
partnership, joint venture, or unincorporated association, more than 50% of the
ownership interest representing the right to make decisions for the corporation
or entity. Notwithstanding the foregoing, any corporation or other legal entity
shall be deemed to be an Affiliate only so long as such control exists.

 
1.3
"Airline Services" means the provision of mass air transport services to
consumer passengers, and excludes freight transport services and military
applications.

 
1.4
"Confidential Information" has the meaning set forth In Section 7.1.

 
1.5
"Deployment Schedule" means the schedule for the initial installation and
testing of the modules of Licensed Software.

 
1.6
"Documentation" means the user manual or guide for the Licensed Software
supplied by AISystems, as updated from time to time,

 
1.7
"Exclusivity Term" has the meaning set forth set forth In SCHEDULE A (PAYMENT)

 
 
 

--------------------------------------------------------------------------------

 
 
1.8
"Exclusivity Term Extension Fee" has the meaning set forth in SCHEDULE A
(PAYMENT).

 
1.9
"GA AP" shall mean the then-current applicable generally accepted accounting
principles in Mexico. As used herein, "GAAP" shall also include cost accounting
principles that are generally accepted in Mexico.

 
1.10
"Licensed Software" means the Schedule Planning, Irregular Operations and
Revenue Management software modules, in object code form only, that are listed
on SCHEDULE B (LICENSED SOFTWARE), and all associated databases and Updates
thereto provided hereunder.

 
1.11    "Ongoing Fees" has the meaning set forth in SCHEDULE A (PAYMENT),
 
1.12
 "Public- Passenger Information" means the number of passengers identified as
being flown by Licensee as published in the "Bstadistica Mensual per empresa"
quarterly report by the "DGAC", Direccion General de Aeronautics Civil.

 
1.13
 "Term" means the period beginning on the Effective Date and ending three (3)
years thereafter unless this Agreement is extended or terminated sooner in
accordance with the provisions hereof, in which case the Term shall end on the
date of such extension or termination.

 
1.14    "Territory" means Mexico.
 
1.15
"Updates" mean new versions of the Licensed Software which are generally
provided by AISystems free of charge to customers who are receiving maintenance
support services. For the avoidance of doubt, "Updates" do not include new,
separate product offerings for which AISystems charges an additional fee.
Updates are typically designed by a change in the version number to the right of
the decimal point (e.g., version 1.0 to 1.1).

 
2.       SCOPE
 
2.1
Grant. Subject to the terms and conditions of this Agreement, AISystems grants
Licensee a personal, non-transferable (subject to Section 9.6 below) license to
(a) install the Licensed Software on computers and servers In the Territory and
the United States that are solely owned and controlled by Licensee, (b) install
those portions of the Licensed Software identified by AISystems as remote access
software on computers that are solely owned and controlled by Licensee (in and
out of the Territory) and (c) internally use such installed Licensed Software,
in object code form, solely for Licensee's own internal business purposes in
connection with Airline Services.

 
 
 

--------------------------------------------------------------------------------

 
 
2.2
Exclusivity. During the Exclusivity Term, AISystems shall not license the
Licensed Software to any of the Territory-based airlines listed on SCHEDULE F
(LIST OF TERRITORY-BASED AIRLINES) for use in connection with Airline Services,
so Ion as Licensee is at all times in full compliance with the terms of this
Agreement, including, without limitation, Licensee's full cooperation and timely
performance of its oblige ins under the Deployment Schedule and assistance in
connection with the installation, testing and deployment of the Licensed
Software and Licensee's timely payment of all fees.Should an airline listed on
SCHEDULE F (LIST OF TERRITORY-BASED AIRLINES) cease to have its corporate
headquarters located in the Territory, that airline shall immediately and
automatically be deemed deleted from SCHEDULE F (LIST OF TERRITORY-BASED
AIRLINES). Should an airline not listed on SCHEDULE F (LIST OF TERRITORY-BASED
AIRLINES) open or move its corporate headquarters to the Territory, that airline
shall immediately and automatically be included in SCHEDULE F (LIST OF
TERRITORY-BASED AIRLINES). Licensee may extend the Exclusivity Term in six (6)
month increments by both (a) paying AISystems, prior to the next extension, the
Exclusivity Term Extension Fee for each module that was Accepted by Licensee and
(b) providing AISystems with notice of its intent to extend the Exclusivity Term
and pay the Exclusivity Term Extension Fee at least ninety (90) days in advance
of the expiration of the then-current Exclusivity Term.

 
2.3
Affiliates. Licensee has the right to grant any of its Affiliates a sublicense
within the scope of the licenses granted to Licensee, provided that (a) Licensee
first obtains AlSysternsi written consent before granting a sublicense to an
entity that becomes an Affiliate after the Effective Date, (b) the sublicensee
is bound in writing by the same terms and conditions imposed on Licensee under
this Agreement, including obligations to pay fees (by way of example, Ongoing
Fees for the passengers flown by the Affiliate), and (c) Licensee and its
Affiliates shall be responsible for the actions or omissions of the Affiliates
and both shall be jointly and severally liable to AISystems if any such actions
or omissions breach any provision of this Agreement (including due to
bankruptcy). Any such sublicense granted to an Affiliate shall immediately
terminate in the event that the sublicense° ceases to be an Affiliate, and no
sublicensee shall be granted the right to grant any further sublicenses or use
the Licensed Software or Documentation on behalf of any third party, including
any Affiliate or alliance or code share partner of the sublicensee, Any
sublicense permitted under this Section may be made effective retroactively, but
not before the Effective Date nor before the sublicensee becoming an Affiliate
of Licensee. Licensee shall notify AISystems of the identity of each sublicensee
and provide to AISystems within thirty (30) days after execution, a true copy of
such sublicense. Licensee shall pay, report and account to AISystems for
payments due for the exercise by any sublicensee of any sublicense. For the
purposes of interpretation of this Agreement, the use of the both "Licensee" and
"Affiliate" in one instance, and only "Licensee" in another instance, shall not
be construed as an intention to exclude a sublicensed Affiliate from the
obligations of the Licensee in the second instance.



2.4
Copies. Licensee shall have the right to make (a) a single archival copy of the
Licensed Software for archival purposes only and (b) single copies as necessary
to its installation of the Licensed Software. Otherwise, Licensee shall not make
copies of the Licensed Software.



2.5
Third Party Software Required.  Licensee understands that the Licensed Software
will not function properly unless used with third party products and services
identified, but tot provided, by AISystems. In the event AISystems provides
Licensee with third pa products and services covered by a third party license
(including a "shrink-wrap" licensee), Licensee agrees to use such products and
services in accordance with the terms of the third party license agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
2.6
No Other Rights. Licensee acknowledges that it obtains no ownership rights in
the Licensed Software under the terms of this Agreement and that no other
rights, other than those expressly set forth herein, are granted or implied. By
way of example only, Licensee may not: provide copies of or perform or display
the Licensed Software to third parties; modify, merge, or create derivative
works from the Licensed Software; incorporate the Licensed Software into other
software, or; rent, lease, license or sublicense the Licensed Software to any
third party, As between AISystems and Licensee, ownership in the Licensed
Software and copies thereof, including the ownership of any associated trade
secrets, modifications to the Licensed Software, trademarks, service marks,
patents, and copyrights associated therewith, remains in AISystems, its
suppliers, and its licensors. AISystems retains the rights to exploit the
Licensed Software for all purposes of AISystems and its customers not otherwise
expressly precluded by the Agreement without accounting or disclosure to
Licensee, All rights not expressly granted to Licensee are reserved by
AISystems. There are no implied rights,

 
2.7 
Fixes. Licensee will make its best effort to use the most recent version of the
Licensed Software and Documentation provided by AISystems to Licensee, including
any Updates provided during the term of this Agreement.

 
2.8 
No Reverse Engineering. Licensee will not reverse engineer the Licensed
Software, nor disassemble, decompile or attempt to derive the source code from,
or input or output data formats of, any portion of the Licensed Software;
however, to the extent certain reverse engineering activities may be permitted
by law in spite of Licensee's agreement not to reverse engineer, this sentence
shall not apply to such activities, provided that Licensee shall notify
AISystems in writing at least ninety (90) days prior to taking any proposed
action in contravention of this provision. Such written notice shall provide the
parties an opportunity to discuss the scope of any necessary reverse
'engineering that would be required to be permitted under applicable local law,

 
2.9
Backups. Licensee must maintain backups of' any data outputted _from, or
intended for input into, the Licensed Software.

 
2.10
Internal Use Only. Licensee may not use the Licensed Software for the purpose of
processing data on behalf of third parties including, without limitation, any
Licensee airline alliance or code share partners, nor in connection with a
service bureau or utility computing arrangement. Licensee shall not install the
Licensed Software on any computer in a manner allowing the Licensed Software to
be executed or accessed by third parties. Notwithstanding the previous sentence,
Licensee may use the Licensed Software for the purposes of revenue management,
operations and reservations with respect to Licensee's code share partners,
provided that (a) such use is for tickets sold by Licensee on code share partner
flights and (b) Licensee's uses the Licensed Software for schedule planning
solely in connection with Licensee's own fleet.

 
2.11
Proprietary Legends. Licensee shall not alter any proprietary markings on or in
he Licensed Software or any other materials provided by AISystems hereunder, or
any co gas thereof, including copyright, trademark, trade secret, and patent
notices.

 
 
 

--------------------------------------------------------------------------------

 
 
3. PAYMENT
 
3.1
 
 
3.2
 
 
3.3
 
(a)
 
 
(b)
 
 
(c)
 
 
3.4
 
 
(a)
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)
 
 
AISystems may change the foregoing payment account and address information upon
notice to Licensee,


3.5
 
 
3.6
 
 
3.7
 
 
3.8
 
 
3.9
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.10
 
 
 
 
3.11
 
4.       DEPLOYMENT
 
4.1
Technical Baseline Assessment. Promptly following the Effective Date, the
parties shall confer and cooperate in good faith to perform an assessment of
Licensee's systems and personnel with respect to the Installation and deployment
of each module of the Licensed Software and prepare a Deployment Schedule.

 
4.2
Cooperation and Assistance. Licensee shall cooperate at all times and fully
support the installation and deployment of the Licensed Software. In addition to
performing the tasks and requirements outlined in the Deployment Schedule,
Licensee's cooperation and support shall include, but not be limited to, the
dedication of appropriate Licensee equipment and resources and personnel and the
provision of qualified Licensee personnel reasonably acceptable to AISystems who
will assist AISystems in its efforts, arid the provision of timely and
responsive information, input and assistance. Licensee may need to provide, at
its own expense, office space and customary workplace amenities, such as
telephone access, office furniture, network access, etc., so that AISystems
technical representatives will be able to carry out in a professional manner
their technical duties in furtherance of the installation and deployment of the
Licensed Software.



 
 

--------------------------------------------------------------------------------

 
 
4.3     Deployment
 
(a)
Kick-Off Dates. For the Schedule Planning module of the Licensed Software, the
kickoff date will be the Effective Date. The second kick-off date will be for
the Irregular Operations or Revenue Management module of the Licensed Software,
and will occur on the earlier of Acceptance of the Schedule Planning module or a
mutually agreed-to date. The third kick-off date will be for the Irregular
Operations or Revenue Management module of the Licensed Software, whichever has
not had a kick-off date yet, and will occur on the earlier of the date that the
other two modules are both Accepted or a mutually agreed-to date.

 
(b)
Time Limit. If any module is not Accepted by Licensee within nine (9) months of
the kick-off date, then either party may terminate the agreement immediately
upon written notice.

 
(c) 
Ready and Acceptance/Rejection Notices. If AISystems provides Licensee with a
notice that a given module is ready for acceptance (the "ready notice"), then
Licensee must provide notice within fifteen (15) business days of the ready
notice stating that Licensee either accepts or rejects the module (the
"acceptance/rejection notice"). A rejection may only be based on the module's
failure to be in line with Licensee's business functions or substantial defects
in the module, Licensee shall explain the basis for the rejection I reasonable
detail in the acceptance/rejection notice.The ready notice and
acceptance/rejection notice shall be made in AISystems' and Licensee's sole
discretion, respectively, but shall be made in good faith. If Licensee fails to
provide notice with such fifteen (15) business day period, the module shall be
deemed accepted by Licensee.

 
(d)
Overcoming Rejections. If Licensee provides AISystems with an
acceptance/rejection notice rejecting a module, then AISysterns must provide
counter-notice within fifteen (15) business days of receipt, which
counter-notice shall indicate whether AISystems either agrees to attempt to
overcome the rejection(s) (in which ease it will provide an estimated date by
which it will be overcome) or state that it will not overcome the rejection. If
the estimated date 1$ more Than nine (9) months after the modules kick-off date,
then Licensee may terminate this Agreement. If AlSysteins is unwilling to
overcome a rejection, either party may terminate this Agreement immediately upon
written notice; provided, however, AISystems may not terminate the Agreement in
accordance with this sentence if the rejection both (a) would require AISystems
to incur less than US$500,000 (Five Hundred Thousand United States Dollars) and
(b) in AISystems reasonable estimation, would be overcome by a date less than
nine (9) months after the module's kick-off date.

 
5. MAINTENANCE, TRAINING AND ENHANCEMENTS
 
5.1 
Maintenance and Support. AISystems shall maintain and support the Licensed
Software in accordance with SCHEDULE B (MAINTENANCE AND SUPPORT).

 
 
 
 

--------------------------------------------------------------------------------

 
 
5.2
Training. AISystems shall train Licensee in the use of the Licensed Software in
accordance with SCHEDULE C (TRAINING).

 
5.3
Updates. AISystems shall provide Licensee with Updates to the Licensed Software
following release at no additional cost beyond the payments required in Section
3 ("PAYMENT"). Updates shall not include new versions: containing modifications
that AISystems is prohibited from licensing to Licensee in accordance with this
Agreement. Updates further do not include any new versions containing
modifications which, if licensed to Licensee in accordance with this Agreement,
would require AISystems to pay royalties or other consideration to a third
party.

 
5.4
Maintenance Exceptions. AISystems shall have no obligation to provide
maintenance, support or training as set forth in this Section 5 with respect to
(a) any aspect of the Licensed Software modified by Updates that have been made
available to, but not yet used by, Licensee or (b) any software questions,
errors or issues arising from Licensee's use or development of interfaces for
the Licensed Software (or other software or systems which transfer data between
the Licensed Software and Licensee's systems and services) that are not provided
by AISystems.

 
5.5
 Customizations and Interfaces. In the event AISystems agrees to customize the
Licensed Software for Licensee after acceptance, AISystems may require such
customizations to be performed pursuant to a separate mutually-acceptable
agreement between the parties, including an agreement by Licensee to pay
additional compensation. Absent such separate agreement, any customizations,
software, databases or other materials provided by AISystems to Licensee
relating to the Licensed Software, including any interfaces between the Licensed
Software and Licensee's systems and services, shall be owned by AISystems (as
between AISystems and Licensee) and considered Licensed Software for the
purposes of this Agreement.

 
6.       WARRANTIES, LIMITATION ON LIABILITY AND INDEMNIFICATION
 
6.1
Warranty Disclaimer, THE LICENSED SOFTWARE AND DOCUMENTATION ARE PROVIDED "AS
IS" AND WITHOUT WARRANTY OF ANY TYPE OR KIND AND AISYSTEMS MAKES NO WARRANTIES
AND DISCLAIMS AND EXCLUDES ALL OTHER WARRANTIES, WHETHER STATUTORY, EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTY OP MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, TITLE OR NON-INFRINGEMENT OR ANY WARRANTY
ARISING BY USAGE OF TRADE, COURSE OF DEALING OR COURSE OF PERFORMANCE.



6.2
Consequential Damages Waiver. IN NO EVENT SHALL AISYSTEMS BE LIABLE FOR ANY
INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES, INCLUDING,
WITHOUT LIMITATION, DAMAGES FOR LOST PROFITS, LOSS OF USE, BUSINESS INTERRUPTION
OR LOSS OF DATA OR INFORMATION, RELATING TO THE LICENSED SOFTWARE OR MATE 'IALS
ASSOCIATED THEREWITH OR ARISING OUT OF THIS AGREEMENT, HO VER CAUSED, WHETHER
FOR BREACH OF WARRANTY, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, EVEN IF
AISYSTEMS HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND
NOTWITHSTANDING ANY FAILURE OF THE ESSENTIAL PURPOSE OF THIS AGREEMENT OR ANY
LIMITED REMEDY HEREUNDER. For the purposes of this paragraph only, references to
"AISystems" and "Licensee" shall be deemed to include AISystems' and Licensee's
subsidiaries, affiliates, employees, directors, officers, licensees,
representatives and subcontractors, suppliers and distributors. This
paragraph shall not be construed to limit any amounts owed by AISystems to
Licensee pursuant to Section 6.4 ("Indemnification and Indemnification
Procedure).

 
 
 

--------------------------------------------------------------------------------

 
 


6.3
Cap on Liability. AISYSTEMS AND ITS SUPPLIERS' TOTAL LIABILITY UNDER OR FOR
BREACH OF THIS AGREEMENT SHALL BE LIMITED TO THE AMOUNTS PAID BY LICENSEE TO
AISYSTEMS PURSUANT TO THIS AGREEMENT; PROVIDED, HOWEVER, THAT DIRECT OR INDIRECT
DAMAGES OWED BY LICENSEE TO THIRD PARTIES FOR WHICH AISYSTBMS IS OBLIGATED TO
INDEMNIFY LICENSEE PURSUANT TO SECTION 6.4 ("Indemnification and Indemnification
Procedures") ARE NOT SUBJECT TO THE FOREGOING LIMITATION.

 
6.4     Indemnification and indemnification Procedures
 
(a)
 AISystems will defend, at its expense, any action brought against Licensee by a
third party to the extent that such action is based on a claim that use of the
Licensed Software within the scope of this Agreement infringes the third party's
patent or copyright or misappropriates the third party's trade secret right.
AISystems will indemnify Licensee from an direct or indirect damages owed to
such third party resulting from such claim. If commercially feasible to do so,
AISystems shall, at its own expense, procure the necessary rights for Licensee
to exercise the licenses granted herein or replace the Licensed Software with
substantially-equivalent non-infringing software. If neither of the foregoing
are commercially feasible, AISystems may terminate this Agreement upon written
notice, Notwithstanding the foregoing, AISystems shall have no obligation to
defend or indemnify Licensee against any claim that would not arise but for; (i)
the combination, operation or use of the Licensed Software with other software,
hardware, equipment, programs, services or data not supplied by AISystems, (ii)
the infringement results from non-core features that were added at AeroMexico's
request (whereby "non-core features" for the purposes of this sentence are
features that are not core to the business functions of AeroMexlco's systems and
processes existing as of the Effective Date), (ii) to the extent it arises from
Licensee's failure to satisfy an obligation herein, (iii) Licensee's failure to
use the most recent Update made available to Licensee, provided that if
requested by Licensee, AISystems will install such Update on Licensee's systems
without additional charge to Licensee, or (iv) Licensee's continued engagement
in the allegedly infringing conduct after receiving notice of the claim, In the
event the above exclusions apply, Licensee shall indemnify and hold AISystems
harmless from and against all damages resulting from such claim. THIS SECTION
STATES THE ENTIRE LIABILITY OF AISYSTEMS WITH RESPECT TO INFRINGEMENT OR
SOFTWARE AND AISYSTEMS WITH RESPECT TO INFRINGEMENT OR VIOLATION OF INTELLECTUAL
PROPERTY RIGHTS BY THE LICENSED SOFTWARE AND AISYSTEMS SHALL HAVE NO ADDITIONAL
LIABILITY WITH RESPECT TO ANY ALLEGED OR PROVEN INFRINGEMENT OR VIOLATION.

 
 
 

--------------------------------------------------------------------------------

 
 
(b) 
A Party requesting indemnification hereunder shall send notice of same to the
indemnifying party. Such notice shall explain the nature of the claim giving
rise to indemnification request and shall be sent within seven (7) days after
the indemnified party is notified regarding the claim or earlier if necessary to
prevent prejudice to the indemnifying party's ability to defend the claim. The
indemnifying party shall have Rill authority to defend or settle the claim with
counsel of its own choosing, but shall consult with the indemnified party
regarding settlement discussions and its defenses. The indemnified party shall
be entitled to participate in the defense of the claim, including employment of
separate counsel, at its own expense. The indemnified party shall cooperate with
the indemnifying party in the defense of the claim. The indemnifying party shall
have the right to immediately terminate this Agreement whenever a claim shall
arise for indemnification hereunder.

 
6.5
High Risk Activities. The Licensed Software is not fault-tolerant and is not
designed, manufactured or intended for use in hazardous environments requiring
fail-safe pet-romance, such as in the flight operation of aircraft, aircraft
navigation or communication systems, air traffic control, nuclear facilities,
medical equipment, direct life support machines, weapons systems or any other
business, system or product in which the failure of the Licensed Software could
lead to death, personal injury, or physical or environmental damage ("High Risk
Activities"). Licensee agrees that AISystems and its Affiliates and their
suppliers will not be liable for any claims or damages arising from the use of
the Licensed Software in such applications,

 
7. CONFIDENTIALITY
 
7.1
Definition. "Confidential Information" means (a) the Licensed Software and
Documentation, (b) all financial information, all operational related
information and labor & unions information and (c) any non-public information
disclosed in connection with this Agreement that the Recipient knows or
reasonably should know is confidential to the Discloser. 'Discloser" means the
Party disclosing Confidential Information and "Recipient" means the Party
receiving Confidential Information. Confidential Information also includes all
summaries or abstracts of Confidential Information.

 
7.2
Reproductions. Recipient shall reproduce Confidential Information only to the
extent necessary to exercise its rights and obligations under this Agreement.
Reproductions of Confidential Information shall include any proprietary markings
on or in the Confidential Information, including copyright, trademark, trade
secret and patent notices.

 
7.3
Licensed Software Output. As between Licensee and AISystems, the Licensed
Software and Documentation comprise the Confidential Information of AISystems.
However, to the extent data is generated based on both the Licensed Software and
data provided by Licensee, such as, but not limited to, data calculated by the
Licensed Software based on data input by the Licensee, then such generated data
shall be considered Confidential information of both parties and neither party
shall disclose such generated data to third parties except as permitted under
this Agreement. Notwithstanding the foregoing or anything else in this Agreement
to the contrary, AISystems shall be entitled to aggregate such generated data
with data received from third parties, and use and disclose , such aggregated
data, provided that the aggregated data does not reveal Licensee's data by may
of example, AISystems may disclose averages across multiple customers of
AISystems provided that a reasonable person in Licensee's industry would not be
able to discern which aspects of the data are particular to Licensee.

 
 
 

--------------------------------------------------------------------------------

 
 
7.4 
No Use or Disclosure. Each party acknowledges that, in the course of the
performance of this Agreement, it may obtain the Confidential Information of the
other party. The Recipient shall not use the Confidential Information of the
Discloser other than as necessary to perform its obligations or exercise its
rights under this Agreement. Recipient shall not disclose Confidential
Information to any third party, other than its officers, employees, consultants
and independent contractors who need access to such Confidential Information in
order to effect the intent of this Agreement and who have entered into written
confidentiality agreements with the Recipient under terms sufficient to enable
the Disclosing Party to comply with its confidentiality obligations under this
Agreement, nor use the Confidential Information for the benefit of a third
party, without prior written approval of Discloser. Recipient shall take
reasonable precautions to prevent the inadvertent or unauthorized disclosure of
Confidential Information, including at least those reasonable precautions taken
by Recipient to protect its own confidential information of similar nature and
importance and all other precautions necessary to comply with the confidential
obligations established in this agreement, For the purposes of this paragraph,
"need to know" means that the person requires the Confidential Information to
perform his, her or its responsibilities in connection with this Agreement. The
Recipient shall immediately give notice to the Discloser of any unauthorized use
or disclosure of the Discloser's Confidential Information when it becomes aware
of the unauthorized use or disclosure. The Recipient agrees to assist the
Discloser in remedying such unauthorized use or disclosure of its Confidential
Information,

 
7.5
Duration. Recipient's duty to protect Confidential Information commences upon
receipt of the Confidential Information and shall continue for a period of 10
(ten) years beyond the termination of this Agreement.

 
7.6
Exceptions. These restrictions on the use and disclosure of Confidential
Information shall not apply to any Confidential Information that Recipient can
document: (a) is lawfully received by Recipient free of restriction from another
source having the right to furnish the Confidential Information free of
restriction; (b) becomes readily available to the public without breach of this
Agreement by Recipient; (c) is, at the tithe of disclosure to Recipient, known
to Recipient free of confidentiality restrictions; (d) is independently
developed by the Recipient without use of, or reference to, the Confidential
Information of the Discloser, which independent development the Recipient shall
have the burden of proving; or (e) is approved for release by written
authorization of the Discloser. A disclosure of Confidential Information by
Recipient, on the advice of counsel, which is required under applicable law or
other demand under lawful process, including a formal discovery request in a
civil litigation, shall not be considered to be a breach of this Agreement or
waiver of confidentiality for other purposes; provided however, that the
Recipient shall use reasonable efforts to first give Discloser notice as soon as
reasonably practicable of the required disclosure and cooperate with Discloser,
at Discloser’s sole expense, in seeking reasonable protective arrangements with
the party requiring disclosure under applicable law or other demand under lawful
process. In no event shall Recipient’s cooperation with Discloser require
Recipient to take any action which, on the advice of Recipient's counsel, could
result in the imposition of any sanctions or other penalties against Recipient.



 
 

--------------------------------------------------------------------------------

 
 
8. TERM AND TERMINATION
 
8.1
Term. The rights and obligations of this Agreement shall be effective during the
Term and shall terminate at the end of the Term. The Term may be continuously
extended in one (1) year increments at the end of the then-current Term if both
Parties agree in writing to renew the Agreement at least ninety (90) days before
the end of then-current Term.

 
 
8.2
Early Termination -- Licensee


 
8.3
Early Termination -- Either Party Either party may terminate this Agreement:

 
(a)
in accordance with any terms of-this Agreement which expressly provide for
termination; or

 
(b) 
upon thirty (30) days prior written notice, if the other party has breached a
material obligation under this Agreement and such breach remains uncured during
such thirty (30) day period; provided, however, that the notice and cure period
shall be forty-five (45) days in the case of non-payment; or

 
(c)
to the extent permitted by applicable law, immediately upon the other party, or
a third party with respect to the other party, filing a petition requesting,
with respect to the other patty's debts, liquidation, dissolution,
reorganization, suspension, rearrangement or readjustment, in any form, under
the laws of the United States or any other jurisdiction, or any other bankruptcy
or insolvency law; the making by the 'other party of any assignment for the
benefit of its creditors; or the admission by the other party in writing of its
inability to pay its debts as they mature.

 
8.4
Effect of Termination. Upon termination of this Agreement:

 
(a)
each Party shall use reasonable efforts to immediately destroy or return to the
other Party all copies of the Confidential Information of the other party and
certify in writing of it compliance with this Section 83(a) as to the
destruction or return of such Confidential Information (excluding any generated
data);

 
(b) 
the license granted to Licensee shall immediately terminate and Licensee shall
discontinue all further use of the Licensed Software;

 
(c) 
if not previously terminated, the exclusivity under Section 2.2
("Exclusivity")shall immediately terminate and be of no further force or effect;

 
 
 

--------------------------------------------------------------------------------

 
 
(d)
  all payments accrued prior to the date of termination shall become immediately
due and payable; and

 
(e)  
 notwithstanding such specific termination rights, each Party reserves all of
its other legal rights and equitable remedies.

 
8.5
Change of Control. Upon the occurrence of any of the following events: merger of
Licensee with another company whether Licensee is not the surviving entity or a
third company is formed different from merger and merged; the sale of Licensee's
stock which causes a change of control, for purposes of this provision, the term
"change of control" means the sale or transfer of 20% or more of the voting
stock of Licensee; the total sale of Licensee's stock and/or assets, change of
Control of Licensee or Licensee's Parent Company, the parties will have the
right to terminate this Agreement without any liability and without the need of
judicial notice in a period no longer than 90 days after the effectiveness of
the Change of Control by providing a minimum of 90 days prior written notice of
termination. Notwithstanding the aforementioned, the parties will agree in good
faith the terms and conditions of Transition Process.



8.6
Survival. The parties' rights and obligations under this Agreement which
expressly or by their nature would continue beyond the termination of this
Agreement shall remain in effect and survive termination of this Agreement,
including Sections 3.10 ("Record Keeping") and 7 ("Confidentiality").

 
9.       GENERAL


9.1
Relationship of the Parties. In performing this Agreement, each of the Parties
will operate as, and have the status of; an independent contractor. Except as
may be expressly set forth in this Agreement, neither Party will have the right
or authority to assume or create any obligations or to make any representations,
warranties or commitments on behalf of the other Party, whether express or
implied, or to bind the other Party in any respect whatsoever. Nothing in this
Agreement shall be construed as forming any partnership, joint venture, agency,
employment, franchise, distributorship, dealership or other similar or special
relationship between the Parties.



9.2 
Rules of Construction. As used in this Agreement, (a) the words "herein,"
"hereunder" and other words of similar import refer to this Agreement as a
whole, including any exhibits and schedules as the same may be modified from
time to time, and not to any subdivision of this Agreement; (h) the terms
"including," "by way of example" or any variation there of means "including but
not limited to" and "by way of example only and without limitation,"
respectively, and shall not be construed to limit any general statement that it
follows to the specific or similar items or matters immediately following it;
(a) descriptive headings and titles are inserted for convenience of reference
only and do not constitute apart of and shall not be utilized in interpreting
this Agreement; and (d) explicit references to a particular section shall be
deemed to include a reference to its subsections. This Agreement shall be fairly
interpreted in accordance with its terms and without any presumption in favor of
or against either Party regardless of the drafter. The schedules shall be
construed to be fully consistent with all of the provisions appearing before the
signatures below and, in the case of any conflict between the schedules and such
provisions, such provisions shall prevail.

 
 
 

--------------------------------------------------------------------------------

 
 
9.3
Notice. Unless otherwise provided in this Agreement, all notices, consents,
approvals, waivers and the like made hereunder shall be in written English to
the addresses set forth below, shall reference this Agreement and shall be sent
by any of the following methods: (a) certified mail, postage-prepaid,
return-receipt requested, or (b) an internationally recognized overnight
delivery service which requires proof of delivery signed by the recipient. The
date of notice shall be deemed to be the date it was first received or refused.
A Party may change its address for notice by written notice in accordance with
this paragraph.

 
Notices to AISystems shall be sent to:
 
Airline Intelligence Systems Inc. 4122 Factoria Blvd. SE, Suite 310 Bellevue,
Washington 98006 USA Attn: Chief Executive Officer
 
and faxed to: 425.696.0451
 
Notices to Licensee shall be sent to:
 
Humberto Figueroa
Chief Information Officer Av. Paseo de is Reforma 445 Col. Cuauhtemoc
Del Cuauhtemoc
CP 06500
cc Edmundo Olivares
 
9.4
Equitable Remedies. The Parties recognize that money damages may not be an
adequate remedy for any breach or threatened breach of any obligation hereunder
and that the aggrieved Party may suffer immediate and irreparable harm as a
result, The Parties therefore agree that In addition to any other remedies
available hereunder, by law or otherwise, a Party may be entitled to obtain
injunctive relief against any such continued breach of such obligations.

 
9.5 
Third Party Beneficiaries. This Agreement is not intended to be for the benefit
of and shall not be enforceable by any third party. Nothing in this Agreement,
express or implied, is intended to or shall confer on any third party any rights
(including third-party beneficiary rights), remedies, obligations or liabilities
under or by reason of this Agreement. This Agreement shall not provide third
parties with any remedy, claim, liability, reimbursement, cause of action or
other right in excess of those existing without reference to the terms of this
Agreement. No third party shall have any right, independent of any right that
exists irrespective of this Agreement, to bring any suit at law or equity for
any matter governed by or subject to the provisions of this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
9.6 
Assignment. Except as set forth in Section 2.3 or expressly elsewhere in this
Agreement neither Party may assign or transfer any of its rights and obligations
under this Agreement In whole or part, without the other Party's prior written
consent, except that such prior written consent shall not be required in
connection with the assignment to (1) an Affiliate; or (ii) to a third party
where the assignment is in connection with the merger, acquisition, sale,
reorganization or other transfer of all or substantially all of the relevant
business of the assigning party to the third party, provided that the assignee
agrees in writing to comply with the terms of this Agreement and provided
further that, in the case of an assignment by Licensee pursuant to Section
9.6(ii), the licenses granted under this Agreement shall be limited to the
assignee using the Licensed Software and Documentation to operate Licensee's
business as it existed immediately prior to the effective date of the assignment
and may not be used by the assignee in connection with its own business or that
of any assignee Affiliate (other than Licensee), or any other party. Any
assignment or other transfer which is derogation of the foregoing shall be null
and void ab initio.

 
9.7
No Disclosure Of Agreement.. Neither Party shall disclose information concerning
this Agreement or its execution, and the transactions contemplated hereby,
including providing a copy of this Agreement, unless such disclosure: (a) is to
the Party's outside accounting firm who have entered into written
confidentiality agreements with the Recipient under terms sufficient to enable
the Disclosing Party to comply with its confidentiality obligations under this
Agreement, (I)) the Party's outside legal counsel in connection with obtaining
legal advice or enforcing this Agreement, provided the outside counsel either
(1) have entered into written confidentiality agreements with the Recipient
under terms sufficient to enable the Disclosing Party to comply with its
confidentiality obligations under this Agreement or (ii) are bound by law not to
disclose the terms of this Agreement without the permission of the Party-client,
or (c) is to a potential investor, potential acquirer, or financial advisor of
the Party in connection with the bona fide due diligence review of such Party
and who have entered into written confidentiality agreements with the Recipient
under terms sufficient to enable the Disclosing Party to comply with its
confidentiality obligations under this Agreement, or (d) is required to
establish or enforce any rights hereunder. In the event a Party is compelled to
disclose this Agreement to a governmental authority in connection with
regulatory obligations, including to a governmental taxing 'authority in order
to verify its tax obligations or a regulatory agency in connection with a public
offering, such Party may disclose this Agreement to such authority without
obtaining the other Party's prior consent, provided that the authority is
obligated to its confidentiality or confidential treatment is requested and
obtained. This paragraph shall survive termination of the Agreement.
Notwithstanding, each Party has the right to disclose to third parties during
the Term that Licensee is a licensee of AISystems provided that Licensee is a
reference account pursuant to Section 9.12.

 
9.8
Force Majeure Neither Party shall be held responsible for any delay or failure
in performance of any part of this Agreement to the extent such delay or failure
is caused by any cause beyond such Party's reasonable control, including, but
not limited to, fire, flood, explosion, war, strike, embargo, government
requirements, civil or military authority, act of God, act of terrorism, or
other similar causes (collectively, "Force Majeuro Events"). The delayed party
shall give the other Party prompt written notice of such Force Majeure Event and
use its reasonable efforts to correct such failure or delay in its performance.
The Party affected by the other's inability to perform may terminate this
Agreement upon 15 (fifteen) days notice if the delay or nonperformance continues
during such fifteen (15) days.

 
 
 

--------------------------------------------------------------------------------

 
 
9.9
Applicable Law and Venue. This Agreement, including any questions relating to
its validity, shall be governed by the laws of the State of New York, New York,
USA without regard to its or another jurisdiction's conflicts of law rules. The
parties expressly agree that the United Nations Convention on Contracts for the
International Sale of Goods is specifically excluded from application to this
Agreement. Any suit arising under, in connection with or relating to this
Agreement, including counterclaims, shall be brought and prosecuted only in the
Manhattan Borough; provided, however, that such a suit may be brought in any
court having requisite jurisdiction and venue in the event that the courts of
Manhattan Borough do not have, or decline, subject matter jurisdiction, personal
jurisdiction or venue relating to such suit. Each of the Parties hereby
irrevocably submits to the jurisdiction of the state and federal courts of
Manhattan Borough, New York, New York, USA for such suit and waives any
objection based on forum non conveniens or venue being laid therein.

 
9.10
Assertion of Unenforceabilitv. If any provision of this Agreement is deemed
illegal or unenforceable, the requirements of the provision shall remain to the
full extent permissible by law and the offending portions thereof shall be
deemed replaced, to the extent possible, with a provision most closely
reflecting the economic effect and intent of the offending provision and the
remainder of this Agreement shall continue unchanged in WI/ force and effect.

 
9.11
Entire Agreement; No Modification or Waiver. This Agreement constitutes the
entire agreement between the Parties concerning its subject matter and
supersedes all prior written or oral negotiations, correspondence,
understandings and agreements between the Parties respecting such subject
matter; provided, however, that all information disclosed prior to the Effective
Date in accordance with the confidentiality agreement dated February 15, 2006,
shall continue to be subject to such agreement and the Parties agree that no
information shall be disclosed under such agreement after the Effective Date.
Prior unexecuted drafts of this Agreement, if any, may not be used to interpret
the intentions of the parties or underlying facts relating to this Agreement and
the fact that certain provisions may have been added, removed or modified during
negotiations shall have no interpretive significance. This Agreement shall not
be modified or rescinded, except by a writing signed by both Parties, No
provision of this Agreement shall be deemed modified by any action or omission
or failure to object to any action that may be inconsistent with the terms of
this Agreement. No waiver of a breach committed by a Party in one instance shall
constitute a waiver or license to commit or continue breaches in other or like
instances. By way of example only and without limiting the foregoing, this
Agreement may not be modified by any statement appearing on any cheek or similar
transfer of money, or by any provision appearing in any preprinted form of one
Party unless expressly accepted by the other Party in a writing which expressly
refers to snob preprinted form and this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
9.12
Reference Account. Licensee shall endorse the Licensed Software and AISystems by
serving as a reference account for AISystems. Specifically and without
limitation, AISystems shall be permitted to name Licensee as a customer in any
of its marketing or advertising materials and otherwise publicly state that
Licensee uses the Licensed Software and is a customer of AISystems. AISystems
shall also be permitted to use Licenesee’s trademarks in its sales and
marketing literature, which use shall be in accordance with Licensee's trademark
usage guidelines set forth in SCHEDULE D (AEROMEXICO TRADEMARK USAGE
GUIDELINES). Licensee shall also work with AISystems in good faith to create
white papers and customer testimonials and, from time to time, respond to calls
for reference from prospective AISystems customers, investors, analysts or other
interested parties. Upon mutual agreement of the Parties (not to be unreasonably
withheld, conditioned or delayed), Licensee shall also allow AISystems and its
prospective customers to tour Licensee's facilities where the Licensed Software
is being used. Both parties acknowledge that the following factors are relevant
to determining whether such consent is unreasonably withheld, conditioned or
delayed: (a) whether the prospective customer is a competitor of Licensee
(indicating reasonableness of withholding consent), (b) whether both Licensee
and the prospective customer are members of the SkyTeam Alliance (indicating
unreasonableness of withholding consent), (c) the availability of keeping
confidential information ( and Licensee's financial and operation data in
particular), from disclosure to the prospective customer, and (d) the
availability of binding the prospective customer to a confidentiality agreement.
In the absence of a tour, Licensee shall use reasonable efforts to be available
to the prospective customer by telephone. The provisions of this paragraph shall
expire at the end of the Exclusivity Term, including any extensions thereto.

 
9.13
Export. Licensee acknowledges and agrees that the Licensed Software is subject
to the export control laws and regulations of the United States, including, but
not limited to, the Export Administration Regulations ("BAR"), and sanctions
regimes of the U.S. Department of Treasury, Office of Foreign Asset Controls.
Licensee will comply with these laws and regulations. Licensee shall not without
prior U.S. government authorization, export, re-export, or transfer any goods,
software, or technology subject to this Agreement, directly to any country
subject to a U.S. trade embargo (currently Cuba, Iran, North Korea, Sudan, and
Syria) or to any resident or national of any such country, or to any person or
entity listed on the "Entity List" or "Denied Persons List. maintained by the
U.S. Department of Commerce or the list of "Specifically Designated Nationals
and Blocked Persons" maintained by the U.S. Department of Treasury. AISystems
and Licensee confirm that their understanding the export laws do not prevent
Licensee from using the Licensed Software to schedule international flights.

 
9.14
English. This Agreement, and the exhibits hereto, are prepared an executed in
the English language only, which language shall be controlling in all respects.
Any translations of this Agreement into any other language are for reference
only and shall have no legal or other effect. All proceedings related to this
Agreement shall be conducted in the English language. The Parties acknowledge
having carefully read this Agreement, having obtained adequate explanations on
the nature of Its provisions, and understanding the latter. The Parties hereto
acknowledge that they are satisfied that this Agreement and all related
documents, as the case may be, is drafted in the English language.

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this agreement on the dates
and year written below.
 
Aerovias de Mexico, S.A. de C.V.
("LICENSEE")                                           ("AISystems")
 
 

 By:
/s/ Edmundo Olivares Dufoo
/s/ Alejandro Somuano Ventura
  By:     (Authorized Signature)              Name:  Edmundo Olivares Dufoo
 Name:      Alejandro Somuano Ventura   (Typed or Printed Name)   (Type or
Printed Name)              Title:  Sr. VP Legal Executive/Chief Planning Officer
 Title:            Date:  June 7th, 2007  Date:  

 
THIS AGREEMENT DOES NOT BIND OR OBLIGATE EITHER PARTY IN ANY MANNER UNLESS DULY
EXECUTED BY AUTHORIZED REPRESENTATIVES OF BOTH PARTIES.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A (PAYMENT)
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B (MAINTENANCE AND SUPPORT)
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE C (TRAINING)
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE E (LICENSED SOFTWARE)
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE F (LIST OF TERRITORY-BASED AIRLINES)
 
 
 
 